



EXHIBIT 10.32


UGI CORPORATION
SUMMARY OF DIRECTOR COMPENSATION


The table below shows the components of director compensation effective October
1, 2019. A director who is an officer or employee of the Registrant or its
subsidiaries is not compensated for service on the Board of Directors or for
service on any Committee of the Board.


 
Cash Component
Equity Component1
Annual Retainer for Non-Employee Directors


$90,000




$155,000


Additional Annual Retainer for Independent Chairman


$120,000




$180,000


Additional Annual Retainer for Audit Committee Members (other than the
Chairperson)


$12,500


 
Additional Annual Retainer for Audit Committee Chairperson


$25,000


 
Additional Annual Retainer for the Compensation and Management Development
Committee Chairperson


$20,000


 
Additional Annual Retainer for the Corporate Governance Committee Chairperson


$15,000


 
Additional Annual Retainer for the Safety, Environmental and Regulatory
Compliance Committee Chairperson


$15,000


 





______________
1 Approximately two-thirds of the Director equity grants will be awarded as
Stock Units and approximately one-third as Stock Options. The Stock Units and
Stock Options will be granted under the UGI Corporation 2013 Omnibus Incentive
Compensation Plan in January 2020.

